DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/933,325, filed 7/20/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a device comprising: wherein the source/drain region comprises: a first silicon-germanium (SiGe) semiconductor layer, wherein the first SiGe semiconductor layer comprises a first n-type dopant, wherein a first concentration of the first n- type dopant decreases from an interior region of the first SiGe semiconductor layer in a direction toward the channel region and decreases from the interior region of the first SiGe semiconductor layer in a direction away from the channel region; and a silicon semiconductor layer extending on the first SiGe semiconductor layer, wherein the first SiGe semiconductor layer is between the silicon semiconductor layer and the channel region, wherein the silicon semiconductor layer comprises a second n-type dopant that is different from the first n-type dopant, wherein a second concentration of the second n-type dopant decreases from an interior region of the silicon semiconductor layer in a direction toward the channel region (claim 1), wherein the source/drain region comprises: a first semiconductor layer on surfaces of the fin within the recess, wherein the first semiconductor layer comprises a first concentration of germanium and a first concentration of a first n-type dopant; a second semiconductor layer on the first semiconductor layer, wherein the second semiconductor layer comprises a second concentration of germanium, a second concentration of the first n-type dopant, and a first concentration of a second n-type dopant, wherein the second concentration of germanium is greater than the first concentration of germanium and wherein the second concentration of the first n-type dopant is greater than the first concentration of the first n-type dopant; a third semiconductor layer on the second semiconductor layer, wherein the third semiconductor layer comprises a third concentration of germanium, a third concentration of the first n-type dopant, and a second concentration of the second n-type dopant, wherein the third concentration of germanium is smaller than the second concentration of germanium , wherein the third concentration of the first n-type dopant is smaller than the first concentration of the first n-type dopant, and wherein the second concentration of the second n-type dopant is greater than the first concentration of the second n-type dopant; and a fourth semiconductor layer on the third semiconductor layer, wherein the fourth semiconductor layer comprises a third concentration of the second n-type dopant, wherein the third concentration of the second n-type dopant is greater than the second concentration of the second n-type dopant (claim 9) and a method comprising: epitaxially growing a first layer of silicon in the recess; implanting germanium into the first layer of silicon; implanting a first n-type dopant into the first layer of silicon; and epitaxially growing a second layer of silicon on the first layer of silicon, wherein the second layer of silicon is epitaxially grown as semiconductor silicon doped with a second n- type dopant, wherein the second n-type dopant is different from the first n-type dopant; and forming a gate structure over the channel region (claim 17) as described in the independent claims and in the context of their recited apparatuses and process, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basker et al (US 2017/0301786 A1) discloses self aligned  epitaxial based punch through control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
July 22, 2022